DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending.  Applicant’s election of Group I, claims 1-18, in the reply filed on 1/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Applicant’s election of the following species of compound of formula (I) is also acknowledged: 

    PNG
    media_image1.png
    315
    602
    media_image1.png
    Greyscale
.  See [00379] of the specification as filed.  This compound corresponds to a compound of Formula I wherein Alk is a C2 alkyl core, m is 4, Ar is phenyl, n is 4 and R is -OC(O)NH-(CH2)2-OC(O)-C(CH3)=CH2, wherein the terminal methacrylate group appears to be the required “at least one R substituent comprising at least one polymerizable or crosslinkable group”.  This compound appears to read on claims 1-7 and 9-18.  Claims 8, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a Claims 1-7 and 9-18 are currently pending and under examination.
Priority

    PNG
    media_image2.png
    170
    1074
    media_image2.png
    Greyscale
(filing receipt dated 11/25/2020).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they may have not been considered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the substituent comprises one or more linking groups selected from …”.  There are two main issues with this limitation.  The first, is that it is unclear which “substituent” is the substituent of Formula (I) of claim 1.  The Examiner counts at least three “substituents” which are explicitly recited in claim 1, not to mention the numerous instances of “optionally substituted” modifying most of the options for variables R and Ra in claim 1.  The three explicitly recited substituents are: i) aryl substituent Ar; ii) R is hydrogen or a substituent comprising…; and iii) at least one R substituent comprising at least one polymerizable or crosslinkable group.  It is unclear which of these is “the substituent” of claim 2.   The second main issue with this limitation is that it is unclear what is being “linked” to what, especially as it is not clear which “substituent” is required to possess the linking group.  Is the linking group linking Ar to the rest of R?   Is the linking group linking Ar to the polymerizable or crosslinkable group?  Or is the linking group linking Ar to Alk? 
These same issues also apply to claim 3, which uses the same indefinite language.  Further, claims 4-7, all additionally recite “the substituent comprises one or more terminal groups selected from …”, and these claims are indefinite for the same reasons as above. The skilled artisan cannot determine the “terminal” position of one of the recited groups unless the scope of the substituent is clear.  The same problem occurs in claims 14-17, which again refer to “the substituent”.  
	Claim 2 is further rejected because the lines 3-4 recite the following “linking group” which appears to be incomplete: -O-C1-C10-,”.  What is the range of C1-C10 modifying?  
Claim 11 recites that Alk is selected from substituted methane, substituted ethane, substituted propane, and substituted butane.  It is unclear what the scope of “substituted” refers to.  Alk is already required to be substituted by m number of (Ar-(R)n) groups and as such is inherently “substituted”.  Is claim 11 further requiring additional substituents on the Alk core, in addition to Ar-(R)n?  
	The same issue occurs with respect to variable Ar in claims 12 and 13, which is required to be inherently substituted by Alk and n number of R substituents in claim 1.
	Claim 18 recites moieties which comprise a phenyl ring that is shown with a hanging attachment to an unknown entity.  It is unclear how these groups map back to the compound of formula (I) of claim 1.  Do the phenyl groups shown refer to variable Ar?  Or are they part of R?
	All other claims not specifically mentioned are rejected for depending upon an indefinite claim and failing to cure the deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/515208 (‘208). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘208 overlap with those claimed.  In particular, see claim 16 of ‘208 which recites the elected species. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 17/515194 (‘194). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘194 overlap with those claimed.  In particular, see claims 14-15 of ‘194 which recite several species of compounds of claimed Formula I. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17/098187 (‘187). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘187 overlap with those claimed.  In particular, see claim 17 of ‘187 which recites the elected species. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17/098166 (‘166). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘166 overlap with those claimed.  In particular, see claim 18 of ‘166 which recites several species of compounds of instant formula I. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8183303 (‘303, published on 5/22/2012).
Applicant Claims

    PNG
    media_image3.png
    148
    379
    media_image3.png
    Greyscale
, in particular a species of the following formula: 
    PNG
    media_image4.png
    342
    678
    media_image4.png
    Greyscale
.
Prior Art Teachings
claims 1-7 and 9-18, ‘303 teaches a composition comprising a compound of the following formula 2C: 
    PNG
    media_image5.png
    195
    320
    media_image5.png
    Greyscale
.  See claim 9 of ‘303.  Claim 9 of ‘303 further requires that at least two of R29 to R32 and X5 to X8 are selected from chemical formula 1-1 and chemical formula 1-2, which have the following structures: 

    PNG
    media_image6.png
    104
    384
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    216
    359
    media_image7.png
    Greyscale
.  See claim 6 of ‘303.  
‘303 does not explicitly teach an example of a compound of formula (2C), however, the examples teach the following compound of formula (D): 

    PNG
    media_image8.png
    438
    388
    media_image8.png
    Greyscale
.  See example 7-2-1 in col. 28-29.  This compound corresponds to the unsaturated alkenyl version of the claimed species.  Also see claim 14 of ‘303, which is directed to the species having this core (3C).  Additionally, all of the other species exemplified in the examples have one of two polymerizable groups.  The one shown above in formula (D) (corresponding to chemical formula 1-1 of ‘303) or the following group of chemical formula 1-2 of ‘303): 
    PNG
    media_image9.png
    208
    194
    media_image9.png
    Greyscale
.  See examples 1-2-1; 3-2-1; 6-2-1; 7-2-1; and 8-2-1 in col 24-30 of ‘303.  Further, all of the exemplified compounds of ‘303 teach that there are no additional substituents on the alkyl-aromatic cores and that each phenyl ring of the core has a single substituent that consists of one of the two polymerizable groups disclosed above in the para position with respect to the alkyl group of the core (1,4 substitution on the phenyl ring).  Therefore, though ‘303 does not explicitly teach a compound of formula (2C) of claim 9 of ‘303, the skilled artisan would be reasonably and predictably directed to the claimed species of compound of formula (I) based on the exemplified compounds of other cores shown in .  
Claim Rejections - 35 USC § 102
As the reference used in the 35 USC 103 rejection also teaches several species which anticipate the claimed genus of compounds of Formula I, in the interests of compact prosecution the search was extended to include these compounds.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8183303 (‘303, published on 5/22/2012).
 ‘303 discloses adhesive compositions and adhesive films made from said compositions.  See whole document.  With respect to claims 1-7 and 9-18, ‘303 teaches the following compounds of formulas A, B, C, and E: 

    PNG
    media_image10.png
    214
    124
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    441
    598
    media_image11.png
    Greyscale
;

    PNG
    media_image12.png
    383
    626
    media_image12.png
    Greyscale
; 

    PNG
    media_image13.png
    140
    631
    media_image13.png
    Greyscale
; and

    PNG
    media_image14.png
    448
    573
    media_image14.png
    Greyscale
.  See examples 1-2-1; 3-2-1; 6-2-1; and 8-2-1 in col 24-30 of ‘303.  These all correspond to compounds of formula (I) wherein “Alk” is a C1-C3 alkyl core; m is 2-4; n is 1; each instance of Ar is phenyl; and each instance of R is a polymerizable or crosslinkable group (acrylate or methacrylate) having 1,4 substitution with respect to “Alk”.  The polymerizable group in compounds A-C is identical to that of the elected species, therefore though the scope of claims 2-7 and 9-18 is unclear (see 35 USC 112(b) section above), it appears as if these compounds meet the limitations of the claims.  Also see MPEP 2131.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622